 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL L. OVERTON,                                No. 2:18-cv-3184 KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    B.P.H., et al.,
15                        Defendants.
16

17           Plaintiff is proceeding pro se with a civil rights complaint under 42 U.S.C. § 1983. On

18   December 19, 2018, plaintiff filed a document styled “motion for adjudication,” and on January

19   11, 2019, plaintiff filed a document requesting his immediate release from prison.

20           First, plaintiff is advised that in order to proceed in this action, he must first comply with

21   the court’s December 13, 2018 order requiring either the filing of an application to proceed in

22   forma pauperis, or the payment of the court’s filing fee. To date, plaintiff has not responded to or

23   complied with such order.

24           Second, plaintiff is advised that he cannot obtain release from prison through a civil rights

25   action brought under 42 U.S.C. § 1983. As a general rule, a claim that challenges the fact or

26   duration of a prisoner’s confinement should be addressed by filing a habeas corpus petition, while

27   a claim that challenges the conditions of confinement should be addressed by filing a civil rights

28   action. See Wolff v. McDonnell, 418 U.S. 539, 554 (1974); Preiser v. Rodriguez, 411 U.S. 475,
 1   499-500 (1973); Ramirez v. Galaza, 334 F.3d 850, 858-859 (9th Cir. 2003), cert. denied, 541 U.S.
 2   1063 (2004).
 3            Third, to the extent plaintiff seeks to challenge the denial of parole through a petition for
 4   writ of habeas corpus, he is advised of the following. Pursuant to the Supreme Court’s decision
 5   in Swarthout v. Cooke, 562 U.S. 216 (2011), federal courts may no longer undertake substantive
 6   federal habeas review of state parole decisions. Federal courts may not intervene in a Board of
 7   Parole Hearings decision if minimum procedural protections were provided, i.e., an opportunity
 8   to be heard and a statement of the reasons why parole was denied. Id. at 219-20. Substantive
 9   challenges to parole decisions are no longer cognizable on federal habeas review. See, e.g.,
10   Roberts v. Hartley, 640 F.3d 1042, 1046 (9th Cir. 2011) (“It makes no difference that [petitioner]
11   may have been subjected to a misapplication of California’s ‘some evidence’ standard. A state’s
12   misapplication of its own laws does not provide a basis for granting a federal writ of habeas
13   corpus.”).
14            Finally, in an abundance of caution, plaintiff is granted a brief extension of time in which
15   to comply with the court’s last order. Plaintiff is cautioned that failure to timely comply will
16   result in the dismissal of this action.
17            Accordingly, IT IS HEREBY ORDERED that:
18            1. Plaintiff’s motions (ECF Nos. 4 & 5) are denied without prejudice; and
19            2. Plaintiff is granted fourteen days from the date of this order in which to file comply
20   with the December 13, 2018 order. Failure to comply will result in the dismissal of this action.
21   Dated: January 17, 2019
22

23
     /cw/over3184.36
24

25

26

27

28
                                                          2
